PER CURIAM: *
Edwin Quintanilla appeals the 121-month sentence he received after a jury found him guilty of conspiracy to possess with intent to distribute more than five kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1). Quintanilla argues that the district court should have downwardly adjusted his offense level pursuant to U.S.S.G. § 3B1.2 because he was a “lowly courier in the smuggling operation.”
In light of the record as a whole, Quin-tanilla fails to show that the district court’s denial of the adjustment was clearly erroneous. See United States v. Franklin, 561 F.3d 398, 407 (5th Cir.2009); United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005). It was Quintanilla who first greeted Eduardo Villar after the ship arrived in the United States. Further, Quintanilla placed a phone call to Ricardo Castillo to complete the deal and consummated the transaction when he gave Villar cash and took possession of the cocaine. Thus, the record supports a finding that Quintanilla was not peripheral to the drug activity at issue. See Villanueva, 408 F.3d at 204.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.